McMurray, Presiding Judge,
dissenting.
I must respectfully dissent. I cannot accept the result reached by the majority, as in my view the juvenile court should be affirmed.
In my view, the determination of deprivation is an exercise of discretion by the juvenile court and if based upon evidence, will not be controlled by this court absent abuse of discretion. See In re D. C. & J. T. C., 176 Ga. App. 30 (335 SE2d 148). No such abuse of discretion has been shown in this case. See Jones v. Dept. of Human Resources, 155 Ga. App. 371 (271 SE2d 27); Painter v. Barkley, 157 Ga. App. 69 (276 SE2d 850). See generally 36 Mer.L.Rev. 167, 175.
*127Decided March 5, 1986.
L. Eddie Benton, Jr., for appellant.
David A. Fox, for appellees.
I am authorized to state that Judge Benham joins in this dissent.